 In the Matter of SALINAS VALLEY VEGETABLE EXOHANGE, O. R.RECKER PACKING CO., SMITH VEGETABLE COMPANY, AND FLOYD N.SMITH COMPANY, EMPLOYERSandFRESH FRUIT AND VEGETABLEWORKERS, LOCAL UNION No. 912, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMEN & HELPERS OF AMERICA,A. F. OF L., PETITIONERandFRESH FRUIT AND VEGETABLE WORKERSUNION, LOCAL 78, FOOD, TOBACCO, AGRICULTURAL AND ALLIED WORK-ERS UNION OF AMERICA, CIO, INTERVENORCase Nos. 31-RC--654, 21RC-667, 21-RC-668,and 21-RC-669.-Decided March.1.5,1949DECISIONANDORDERUpon petitions duly filed and consolidated,' a hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are here affirmed 2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in these cases, the Board finds :1.The Employers are engaged in commerce within the meaningof the National Labor Relations Act.3' The petition in Case No. 21-RC-654 was filed on December 6, 1948, and the petitionsin Cases Nos.21-RC-667, 668, and 669 were filed on December 17, 1948. All of the caseswere consolidated on January 10, 1949, pursuant to Section 203 64 (b) of the NationalLabor Relations Board's Rules and Regulations-Series 5, as amended2 At the outset of the hearing,the Intervenor,who has not complied with Section 9 (h)of the Act,moved to intervene on the basis of alleged currently existing contracts withthe Employers herein involved.Over the Petitioner's objection,the motion was granted.The record indicates some doubt as to whether the Intervenor's contractual interest was infact current at the time of the hearing.We find it unnecessary to resolve this issue. Inview of the determinations reached herein,the intervention was not prejudicial.'Chairman Herzog and Members Houston and Murdock.8 The Board has previously found these Employers to be engaged in commerce within themeaning of the Act.See,Matter of Arena-Norton Co.,et ai.,62 N.L. R. B. 1070; 60N. L. It. B. 1166.82 N. L. R. B., No. 6.96 SALINAS VALLEY VEGETABLE EXCHANGE972.The Petitioner and the Intervenor are labor organizations claim-ing to represent employees of the Employers.3.The Petitioner seeks a unit consisting of "all shed workers, in-cluding trimmers, packers, icers, car loaders and unloaders, labelers,floor help, crate liners and lidders." 4The Employers are engaged in the growing, packing, and market-ing of lettuce, melons, and other fresh fruits and vegetables in theSalt River Valley area of Arizona.During the various packing sea-sons, these Employers employ persons for the purpose of sorting andpacking their products.At least 95 percent of the commodities packedin the sheds are grown in fields owned or leased by the Employers .5The products are transported from the fields to the respective pack-ing sheds in equipment either owned or rented by each Employer.There, they are cleaned, sorted, packed, and loaded into cars forshipment to market.Section 2 (3) of the National Labor Relations Act excludes fromthe definition of the term employee "any individual employed as anagricultural laborer."The Board has previously held that employeesperforming duties, similar to those involved in this case, for theEmployers involved herein were not "agricultural laborers" withinthe meaning of Section 2 (3) of the Act.6However, when these earliercases were decided by the Board, the definition of "agricultural la-borer" set forth in the Fair Labor Standards Act of 1938 had notbeen incorporated by reference into the National Labor RelationsAct 7That definition, under the rider to the Board's current appro-priation Act, is now controlling on the question of whether particularemployees are "agricultural laborers" within the meaning of Section2 (3) of the Act."In interpreting the agricultural exemption under the Fair LaborStandards Act, the courts have held such exemption applicable toemployees engaged in performing operations which relate to com-modities grown by the employer concerned, while holding the exemp-4An alternative unit sought by the Petitioner is limited to all shed workers engaged inpacking lettuce only.The Floyd N. Smith Co. packs only products which it has grown itself. The recordshows that the remaining Employers customarily pack their own grown products, onlyarranging to pack products grown by others in the event that their own produce is inade-quate to meet marketing requirements or to keep their packing shed crews working.See footnote 3,supra.7That definition,insofar as applicable here,reads as follows :."agriculture"includes farming in all its branches and among other thingsincludes...the production,cultivation,growing and harvesting of any agricul-tural...commodities...and any practices . . . performed by a farmer or on afarm as an incident to or in conjunction with such farming operations,includingpreparation for market,delivery to storage or to market or to carriers for transpor-tation to market."Matter of ElliottASonsCo., 78 N.L. R. B. 1078. 98DECISIONS OF NATIONALLABOR RELATIONS BOARDtion inapplicable to employees working on commodities grown byothers.9In the recentDi Giorgiocase,10 this Board recognized thatpractices such aspackingproducts grown on the Employer'sownfarmare performed as an incident to or in conjunction with farming opera-tions as defined in the agricultural exemption,l1 because such practicesare generally necessary for the disposal of farm products 12We thereindicated that "when fruit is sold in its raw state and the only process-ing involved consists of boxing or crating it in order to ship it tomarket, the operation retains its agricultural aspect."In view of the foregoing, it is clear that the packing shed employeeshere involved, in packing produce grown on their Employers' ownfields preparatory to shipment to market, render services that arean ordinary incident to farming operations.Accordingly, we findsuch employees to be "agricultural laborers" within the meaning ofthe National Labor Relations Act and we shall dismiss the petitionsherein.ORDERIT IS HEREBY ORDEREDthat the petitions filed in the instant proceed-ings be, andtheyare, dismissed.9Walling v. Peacock Corp.,58 Fed Supp.880 (Dist. Ct., E. D Wise., 1943), and casescited therein.19Matter of Di Giorgio Fruit Corp.,80 N. L. R. B.853.In that case,the Board heldthat employees engaged in juicing and processing fruit and canning the juices were not"agricultural laborers"inasmuch as these operations were not necessary to prepare thefruit for market in the normal course of business,but, rather,were performed"to changethe nature of the product and thereby increase its value for purposes of sale."ss See footnote,7, supra.12 SeeN. L. R. B. v. Campbell,159 F.(2d) 184 (C. A. 5, 1947),where the Court, inholding that employees of a packing house who packed only tomatoes grown on theEmployer's own farm were agricultural laborers, said :Congress,as well as this Court has recognized that the packing and preparing ofagricultural products for the market is a necessary incident to any agriculturaloperation,for no farmer,dependent upon that which he produces to sustain his opera-tions, could long exist if he could not market that which he produces,and so long asthe operation of washing,packing and preparing for market by the employees of afarmer is on that only which he has produced on his farm,it is a necessary incidentto farming and is agricultural labor.See also,Lee WilsontfCo. v. U. S.,171 F.2d 503(C. A. 8, 1948).